                Case 3:18-cr-00609-SI Document 20 Filed 07/05/19 Page 1 of 3



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     CANDIS MITCHELL
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: 415 436-7700
 6   Facsimile:   415 436-7706
     Email:      Candis_Mitchell@fd.org
 7

 8   Counsel for Defendant Curry
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                         SAN FRANCISCO DIVISION
13

14    United States Of America,                              Case No.: CR 18–609 SI
15                    Plaintiff,                             Stipulation And Proposed Order
                                                             To Move Sentencing Date
16            v.
                                                             Court:          Courtroom 1, 17th
17    Dante Curry,                                                           Floor
                                                             Hearing Date:   July 12, 2019
18                    Defendant.
                                                             Hearing Time:   11:00 a.m.
19

20         Defendant Dante Curry is currently set for sentencing on July 12, 2019. Counsel for Mr.
21   Curry is still awaiting documents to provide confirmation of Mr. Curry’s background and to
22   provide information to the Court to assist with sentencing. Accordingly, Mr. Curry seeks to
23   move the sentencing date to Friday, August 16, 2019, at 11:00 a.m. to accommodate the
24   schedules of all parties and the Court. Counsel for Mr. Curry has spoken with both the Probation
25   Officer and Assistant United States Attorney assigned to his case and both do not oppose the
26   request.
27

28

     STIPULATION AND [PROPOSED] ORDER TO MOVE SENTENCING DATE
     CURRY, CR 18–609 SI
                                                         1
               Case 3:18-cr-00609-SI Document 20 Filed 07/05/19 Page 2 of 3



 1

 2                                                           IT IS SO STIPULATED.
 3

 4   Dated:      July 5, 2019
 5                                                           STEVEN G. KALAR
                                                             Federal Public Defender
 6                                                           Northern District of California
 7
                                                                     /S
 8                                                           CANDIS MITCHELL
                                                             Assistant Federal Public Defender
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO MOVE SENTENCING DATE
     CURRY, CR 18–609 SI
                                                         2
                Case 3:18-cr-00609-SI Document 20 Filed 07/05/19 Page 3 of 3



 1

 2

 3                                   IN THE UNITED STATES DISTRICT COURT
 4                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                         SAN FRANCISCO DIVISION
 6

 7     United States Of America,                           Case No.: CR 18–609 SI
 8                      Plaintiff,                          Proposed Order To Move
                                                           Sentencing Date
 9             v.
10     Dante Curry,
11                      Defendant.
12
                                                PROPOSED ORDER
13
      For the reasons stated by counsel, the Court continues the sentencing date from July 12, 2019,
14
     at 2:30 a.m., to August 16, 2019, at 11:00 a.m.
15

16

17

18                  IT IS SO ORDERED.

19

20    Dated:        ______________
                                                           SUSAN ILLSTON
21                                                         United States District Judge
22

23

24

25

26

27

28

     [PROPOSED] ORDER TO MOVE SENTENCING DATE
     CURRY, CR 18–609 SI
                                                       1
